NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         MAY 19 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

MANISH KUMAR,                                    No. 12-74144

               Petitioner,                       Agency No. A089-127-173

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Manish Kumar, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, Toufighi v. Mukasey, 538 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
988, 992 (9th Cir. 2008), and review de novo claims of due process violations, Liu

v. Holder, 640 F.3d 918, 930 (9th Cir. 2011). We deny the petition for review.

      The BIA did not abuse its discretion in denying Kumar’s motion to reopen

because it was untimely, see 8 C.F.R. § 1003.2(c)(2), and Kumar failed to establish

materially changed circumstances in India so as to qualify for the regulatory

exception to the time limitations for motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3); see also Toufighi, 538 F.3d at 996 (setting forth requirements for

prevailing on a motion to reopen based on changed country conditions). We reject

Kumar’s contention that the BIA failed to consider his evidence or arguments.

Contrary to Kumar’s contentions, the BIA did not otherwise abuse its discretion in

denying his motion. See Toufighi, 538 F.3d at 992 (“This Court defers to the

Board’s exercise of discretion unless it acted arbitrarily, irrationally or contrary to

law.”).

      In light of our conclusions, Kumar’s due process claim fails. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due

process claim).

      PETITION FOR REVIEW DENIED.




                                            2                                     12-74144